DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on November 17, 2020. Claims 1-3, 8 and 17 have been amended. Claims 9-13, 21-26 and 34 have been canceled without prejudice. Claims 1-8, 14-20, 27-33 and 35 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 2, 4-6, 8, 14-16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Marka et al., (US 2014/0066722 A1), hereinafter refer to as Marka in view of Zeng et al., (US 9,199,668 B2), hereinafter refer to as Zeng.
Regarding claim 8, Marka discloses a method of illuminating an object comprising: 
emitting light from a light housing emitting light therefrom (1, as shown in fig.1); 
moving the light housing relative to the object to be illuminated (movement of the lamp body 2, section 0108, as shown in 5); 
determining a distance from the light housing to the object to be illuminated (section 0107) by generating a distance measurement by distance sensor; and 
altering attributes of the light emitted from the light housing depending on the determined distance from the light housing to the object (controlling device 9 controlling the intensity of the light sources, section 0107).
           But Marka fails to specifically disclose wherein generating a distance measurement by each of a plurality of distance sensors of the light housing, determining a longest distance measurement of the distance measurements generated by the plurality of distance sensors, and selecting the longest distance measurement as the distance from the light housing to the object as claimed. However Zeng teaches of a system wherein the system comprising sensor (18, col.7, line 53) wherein the sensor generating a distance measurement by each of a plurality of distance sensors (col.4, lines 62-67) of the light housing, determining a longest distance measurement of the distance measurements generated by the plurality of distance sensors, and selecting the longest distance measurement as the distance from the light housing to the object (the signal from sensors is input to the system 16, and then the system 16 determine each of value of the distance to determine the shortest, col.9, lines 12-23, so Zeng’s system 16 is functionally capable of generating and determining the longest distance 
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Marka’s to have Zeng’s system 16 with plurality of distance sensors because using Zeng’s calculation function with the sensing signal to calculate the distance between the object and the lighting sources so that the desirable adjustable can be made more accurate.
            Regarding claim 2, the method of illuminating the object of Claim 8, Marka further discloses wherein: determining the distance includes emitting ultrasonic waves from the at least one distance sensor (line 7, section 0104).  
            Regarding claim 4, the method of illuminating the object of Claim 8, Marka further discloses wherein altering attributes includes adjusting an intensity of the light emitted from the light housing (controlling device 9 controlling the intensity of the light sources, section 0107).  
            Regarding claim 5, the method of illuminating the object of Claim 8, Marka further discloses wherein altering attributes includes adjusting an angle of the light emitted from the light housing (as shown in fig.5 or 6).  	
            Regarding claim 6, the method of illuminating the object of Claim 8, Marka further discloses wherein altering attributes includes turning off at least one source of light within the light housing (section 0091 discloses the intensity of one of the light sources can be decreased, so when the intensity decease to 0, which is off).  
Regarding claim 14, the method of illuminating the object of Claim 8, Marka further discloses the method further including: providing the light housing with a plurality of observation light sources (5, 6 fig.1) and at least two visible locating light sources (7, 8, as shown in fig.1), the at least two visible locating light sources emitting a different quality of light than the light emitted from the plurality of observation light sources (section 0069 states that each of the light sources can have different optical characteristic); 
illuminating the object with visible locating light emitted from the at least two visible locating light sources along a plurality of lines (as shown in fig.4b); and 
adjusting a position of the light housing to have the visible locating light form a point at an area of interest on the object (the orientations of 7 and 8 can be adjusted, section 0070).  
            Regarding claim 15, the method of illuminating the object of Claim 14, Marka further discloses the method further including: turning off the at least two visible locating light sources a certain time after adjusting the position of the light housing (each of the intensity of light sources can be controlled to be decreased, section 0091, which can be off while the intensity decrease to 0).  
            Regarding claim 16, the method of illuminating the object of Claim 15, Marka further discloses wherein: the certain time is at least 5 seconds (the time decreasing the intensity to 0 while next lamp body movement to be detected and the controlling device adjust the intensity again because this range does not have an upper limit, so it could be anytime greater than 5 seconds, section 0091). 
Regarding claim 27, the method of illuminating the object of Claim 8, Marka further discloses wherein: the light housing is a first light housing (35 of the left one as shown in fig.7) connected to a first light housing arm (the left part of the lamp body, as shown in fig.7); the method further including: providing a second light housing (comprising 35 of the right one as shown in fig.7, and 3 and 4 as shown in fig.1) connected to a second light housing arm (the rest part of the lamp body, as shown in fig.1 or 7); 
emitting first visible light from the first light housing (35 can comprising light source 5-8 emit light, section 0101); 
emitting second visible light from the second light housing (35 can comprising light source 5-8 emit light, section 0101 and 3 can include motion sensor, section 0104); 
emitting an overlap signal from the first light housing (the light emit from both left and right sides of the lamp, as shown in fig.6); 
providing the second light housing with an overlap sensing sensor (the sensor within 3, section 0104); 
sensing the overlap signal with the overlap sensing sensor (section 0104); and 
adjusting the first visible light and/or the second visible light when the overlap sensing sensor senses overlap of the first visible light and the second visible light (once the lamp is on, the light sources have been adjusted for different causes including the feedback from sensors, which includes while the light being overlapping, section 0107).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marka in view of Zeng, and in further view of Bossler et al., US Patent, 4,884,008, hereinafter refer to as Bossler.
          Regarding claim 3, Marka in view of Zeng discloses a system comprising a plurality of light sources and sensors as shown above. But neither Marka nor Zeng specifically disclose emitting an infrared light from the at least one of the light sources as claimed. However Bossler teaches of a surgical light (as shown in fig.1) wherein one of the light is preferred to be infrared light (col.3, lines 55-58). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the at least one of light sources of Marka in view of Zeng’s to be infrared light because Bossler provides the motivation that it is preferred to make the light infrared emitting so that the angle can be adjusted to a predetermined tilt axis (col.3, lines 55-60).
Response to Arguments
7.           Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “Zeng fails to teach determining which measurement is the longest distance measurement and selecting that distance measurement as the distance to the object (REMARKS, page 9, para. 2, lines 6-7)”. The examiner respectfully disagrees because Zeng’s signal from sensors within system 16 is input to the system 16, and then the system 16 determine each of value of the distance to determine the shortest, col.9, lines 12-23, so Zeng’s system 16 is functionally capable of generating and determining the longest distance from the measurement from the sensors in purpose of calculating a path around a target object so that the distance can 
Conclusion
8.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844